DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, when the first optical device lands and slides on a landing surface of the second optical device to optically couple to the second optical device, and for each pair of leading and trailing pads, the leading pad prevents any debris on the landing surface from collecting on the trailing pad, wherein upon full coupling of the first optical device with the second optical device, the leading pads do not make contact with the landing surface.
Claims 2-9 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 10, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, mating optical ferrule comprising a plurality of pairs of wiping and mating pads, the wiping pads of the ferrule and the mating ferrule wipe the mating pads of the mating ferrule and the ferrule, respectively, and upon full mating of the ferrule with the mating ferrule, the mating pads of the ferrule and the mating ferrule contact one another.
Claim 11 depends from Claim 10 and are therefore allowable for at least the same reasons.
Regarding independent Claim 12, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a mating optical ferrule comprising a first protrusion disposed between a second protrusion and a leading end of the mating ferrule, such that when the ferrule fully mates with the mating ferrule, the second protrusions of the ferrule and the mating ferrule make contact with and rest on each other, the first protrusions of the ferrule and the mating ferrule are disposed on opposite sides of the second protrusions, and the first protrusion of each ferrule faces a major surface of the other ferrule without contacting it.
Claims 13-20 depend from Claim 12 and are therefore allowable for at least the same reasons.
US Patent No. 8,591,123 to Wang et al. (“Wang”) stands as the closest prior art of record. Wang describes an optical ferrule device (14) configured to mate with and receive a second optical ferrule device (12) where the optical ferrule devices have pads/protrusions (42, 50, 76, 90). Wang does not describe the pads/protrusions having the claimed configurations.
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874